Citation Nr: 9908545	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

The propriety of the assignment of a 10 percent rating for 
service-connected status post excision, ganglion cyst, right 
wrist.

The propriety of the initial noncompensable evaluation 
assigned for diverticulitis, status post hemicolectomy, prior 
to November 3, 1997, and a 10 percent rating thereafter. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from March 1967 to 
December 1969 and from October 1970 to March 1989.

An original claim for service connection for several 
disabilities was received on December 22, 1995.  Based on the 
original claim, a regional office (RO) of the Department of 
Veterans Affairs (VA) entered a decision in May 1996 granting 
service connection for chondromalacia, left knee; 
postoperative status, removal of a ganglion, right wrist; and 
diverticulitis.  The RO also denied service connection for a 
disability claimed as a heart condition and resulting 
strokes.  The rating decision assigned the following 
evaluations:  left knee disorder, 10 percent disabling; right 
wrist disorder, noncompensably disabling; diverticulitis, 
noncompensably disabling.  

The veteran was advised of the May 1996 rating decision by 
letter dated June 3, 1996.  He submitted a notice of 
disagreement (NOD) in May 1997 as to the ratings assigned for 
diverticulitis and a right wrist disorder.  

An August 1997 rating decision denied service connection for 
headaches.  Thereafter, the RO issued a decision in March 
1998 granting an increased 10 percent rating for 
diverticulitis, status post hemicolectomy, effective November 
3, 1997, and for status post excision, ganglion cyst, right 
wrist, effective December 22, 1995, the date of the original 
claim.  In addition, the RO granted service connection and 
assigned noncompensable ratings for the following 
disabilities:  scar, lower abdomen; scar, left knee; and 
scar, right wrist.

The assignment of 10 percent ratings for the veteran's 
postoperative diverticulitis and postoperative right wrist 
disorder represented less than a full grant of the benefits 
sought, and the RO, in March 1998, issued a statement of the 
case (SOC) as to these two issues.  

A statement in support of claim was received on May 11, 1998.  
In that statement, the veteran asserted that he was unable to 
move his right wrist, even to perform everyday activities.  
He requested that his right wrist disorder be evaluated on 
the basis of ankylosis.  Having reviewed the procedural 
history of the case, the Board of Veterans' Appeals (Board) 
construes that the veteran's statement in support of claim 
served to perfect his appeal with respect to a higher rating 
for a postoperative right wrist disorder.

The veteran's substantive appeal to the Board was received on 
May 22, 1998.  Acting on the veteran's behalf, the veteran's 
representative stated that the appellant sought a rating 
greater the 10 percent currently assigned for postoperative 
diverticulitis.  

In view of a holding of the United States Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issues on 
appeal as stated on the title page of this decision.  The 
impact of the Fenderson decision on the case at hand is 
discussed in the remand which follows.  A copy of the 
Fenderson decision  has been inserted into the claims folder 
for review by the RO.  

On VA examinations performed in February 1996 and in November 
1997, the veteran reported that his right hand was very weak.  
He stated that he had lost so much grip strength and 
dexterity that he had difficulty buttoning his shirt and 
could not grasp the steering wheel of his car with the right 
hand.  The Board believes that the appellant may be seeking 
entitlement to special monthly compensation on account of 
loss of use of the right hand.  This issue has not been 
developed for appellate review.  Accordingly, it is referred 
to the RO for any action deemed appropriate.


REMAND

A worksheet prepared by the RO, and variously dated as June 
18, 1998 and June 23, 1998, shows that the veteran was to be 
scheduled for an examination for purposes of evaluating his 
right wrist disorder.  On June 29, 1998, the RO advised the 
veteran that his claims folder had been transferred to the 
Board.  Thereafter, a VA examination of the right wrist 
performed in July 1998.  The RO, in February 1999, provided a 
fax of the July 1998 VA examination report.  It appears, 
then, that the RO prematurely transferred the claims folder 
to the Board, since a pertinent, scheduled examination had 
not yet been performed at the time the record was 
transferred.

A review of the record discloses that an examination of the 
veteran's right wrist was performed by VA in November 1997.  
The diagnosis was status post ganglionectomy of the right 
wrist with resultant loss of motion of the wrist and early 
compression neuropathy of the ulnar nerve at the canal of 
Guyon.  The examiner attributed loss of strength and sensory 
changes of the right wrist to ulnar nerve compression; pain 
and loss of range of motion of the wrist were attributed to 
the residual effects of cyst removal.  

The same VA examiner evaluated the veteran in July 1998, and 
attributed all clinical findings pertaining to right wrist to 
carpal tunnel syndrome.  The examiner's observations appear 
to suggest a relationship between postoperative residuals of 
removal of a ganglion cyst from the right wrist, on the one 
hand, and carpal tunnel syndrome of the right wrist, on the 
other.  However, the Board cannot determine with certainty 
that the examiner has linked the conditions to one another.

When the veteran was examined in July 1998, he stated that 
could not work at that time because of limited use of the 
right hand.  He pointed out that problems with the right hand 
had forced him to take disability leave from his job with a 
police department.  A employer's report of absences from work 
or the use of disability or sick leave, if prepared, is not 
of record.

In Fenderson, the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  The Court 
found two important reasons for this distinction-
consideration of "staged ratings" and adequacy of the SOC.  
Here, the veteran has expressed disagreement with the rating 
decisions which assigned the "initial," noncompensable 
ratings for postoperative diverticulitis and for a 
postoperative right wrist disorder, effective from December 
22, 1995, the date of receipt of the original claim for 
service connection, as well as the rating decision which 
assigned a 10 percent rating for a postoperative right wrist 
disorder, retroactive to December 22, 1995; that rating 
decision also assigned a 10 percent evaluation for 
postoperative diverticulitis, effective from November 3, 
1997.  

In the March 1998 SOC, the RO pointed out that the effective 
date for the increase to 10 percent for service-connected 
postoperative diverticulitis was November 3, 1997, the date 
of a VA examination which first demonstrated a worsening of 
the disability.  Although it appears that the RO, in fact, 
has assigned "staged" ratings for postoperative 
diverticulitis, the SOC did not formally address the matter 
of the "initial rating" of zero percent assigned for that 
disability.  

The Court has held that the burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record," and, in addition, the Secretary must 
show that the appellant lacked "adequate reason" (see 38 
C.F.R. § 3.158(b)), or "good cause" (38 C.F.R. § 3.655), 
for failing to report for the scheduled examination.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993). Further, the Court has 
held that VA has a duty to fully inform the veteran of the 
consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's postoperative right wrist 
disorder and postoperative diverticulitis 
should be secured for inclusion in the 
record.

2.  The veteran's employer should be 
requested to submit any records relating 
to absences from work or disability leave 
in connection with a right wrist 
condition.

3.  Thereafter, the case file should be 
returned to the VA physician who 
performed the examinations of the 
veteran's joints in November 1997 and 
July 1998.  After reviewing the record 
and any additional evidence that is 
obtained, the physician should again 
examine the right wrist.  Any indicated 
special studies should be performed and 
all clinical findings reported in detail, 
with particular reference to range of 
motion studies of the wrist.  The extent 
of any functional loss due to the 
veteran's right wrist disability should 
be set forth.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  

In addition, the examiner should state, 
specifically, whether it is at least as 
likely as not that there is an causal 
relationship between service-connected 
postoperative residuals of removal of a 
ganglion cyst from the right wrist and 
later demonstrated carpal tunnel syndrome 
involving the right wrist.  It is 
imperative the examiner be provided with 
the claims folder and a copy of the 
Board's remand order.  The examiner must 
state that he or she has reviewed the 
claims folder.  A complete rationale 
should be provided for the opinion 
expressed.  

4.  In the event the physician who 
conducted the earlier joint examinations 
is no longer available, then another 
physician should perform an examination 
of the veteran's right wrist.  Again, the 
Board emphasizes that the examiner 
undertake a complete review of the 
veteran's claims folder and the Board's 
remand orders, prior to the examination, 
and provide an opinion as to the question 
posed in instruction # 3 of this remand 
order.  The examiner must state that he 
or she has reviewed the claims folder.  A 
complete rationale should be provided for 
the opinion expressed.  

5.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the nature and extent of his service-
connected postoperative diverticulitis.  
Any indicated special studies should be 
performed and all clinical findings 
reported in detail.  It is imperative the 
examiner be provided with the claims 
folder and a copy of the Board's remand 
order for review prior to performing the 
examination.

6.  The veteran should be apprised of the 
consequences following a failure to 
report for VA examination, pursuant to 
38 C.F.R. § 3.655 (1998). In the event 
that the veteran fails to report for VA 
examination, the RO should readjudicate 
the claim with consideration of 38 C.F.R. 
§§ 3.158 (1998) and 3.655 and notify the 
veteran of that determination in a 
supplemental statement of the case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

7.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the examination report does not include 
the opinion requested, appropriate 
corrective action should be taken.  

8.  Then, if either determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable time to reply 
thereto.  The SSOC should address the 
issues of whether the ratings assigned 
the service-connected postoperative right 
wrist disorder and postoperative 
diverticulitis were proper, with 
consideration of the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 
(1999).


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to comply 
with a precedent decision of the Court.








	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






